Citation Nr: 1038655	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  03-14 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

What evaluation is warranted for gastroesophageal reflux disease 
since July 30, 2002?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to September 
1992. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In April 2004, the Board remanded this issue for further 
evidentiary development.

The Board denied the Veteran's claim for a compensable rating for 
gastroesophageal reflux disease in a November 2005 decision.  The 
claimant appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In October 2006, the Court granted a 
joint motion remanding the Board's decision for further 
proceedings.

Subsequently, in March 2007 and February 2008, the Board remanded 
this issue for further development.

In August 2010, the Veteran submitted a duplicate copy of the May 
2010 VA examination report and a notation indicating that the 
report of a private upper gastrointestinal series was scanned 
into the VA medical records.  This evidence is duplicative of the 
evidence considered by the RO in the July 2010 supplemental 
statement of the case.  As such, a waiver of consideration of 
such evidence by the agency of original jurisdiction is 
unnecessary.

The Veteran underwent a VA examination in January 2007 for his 
service-connected bilateral carpal tunnel syndrome, apparently in 
conjunction with a claim for increased ratings for that 
disability.  He also underwent a VA examination in August 2007, 
in conjunction with a claim of entitlement to service connection 
for depression secondary to the bilateral carpal tunnel syndrome.  
If these issues have yet to be adjudicated, the RO is directed to 
take appropriate action.


FINDING OF FACT

Since July 30, 2002, the Veteran's gastroesophageal reflux 
disease has been manifested by persistently recurrent epigastric 
distress with pyrosis and regurgitation accompanied by 
substernal, arm, or shoulder pain.  It has not been productive of 
a considerable impairment of health.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for gastroesophageal 
reflux disease since July 30, 2002, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.20, 4.113, 4.114, 
Diagnostic Codes 7307, 7346 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As service connection, an initial rating, and an effective date 
have been assigned, the notice requirements of 38 U.S.C.A. 
§ 5103(a) have been met.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  The 
appellant was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).  

Pursuant to the Board's remands, the Veteran underwent additional 
VA examinations in December 2004 and May 2010.  The October 2006 
joint motion directed that "on remand the Board must ensure that 
[the] [a]ppellant is provided with a medical examination that 
includes gastroscopy."  Joint motion, page 2.  Although a 
gastroscopic study was not performed in conjunction with the May 
2010 VA examination, the Veteran is now known to have undergone a 
private esophagogastroduodenoscopy in January 2006.  A report of 
that study is now of record.  Given that an endoscopic study is 
an invasive procedure, given that such a study should only be 
performed by a physician who finds such a study medically 
necessary, and given the risks involved in undergoing such a 
study, the Board will not order another.

In an August 2010 written brief presentation, the representative 
argues that another VA examination is warranted because the 
actual report of the results of an upper gastrointestinal series 
performed in May 2010 at Butler Memorial Hospital is not of 
record.  The Board disagrees.  The May 2010 VA examiner reported 
in detail the results of that upper gastrointestinal series.  The 
VA examiner, as a medical professional, is competent to report 
such results.  See 38 C.F.R. § 3.159; Flynn v. Brown, 6 Vet. App. 
500 (1994) (the Court declined to apply the hearsay rule to a 
physician's statement about what another physician said).  To the 
extent that the representative is suggesting that the results 
reported are incomplete, there is a presumption of regularity 
under which it is presumed that government officials "have 
properly discharged their official duties."  United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  The 
presumption of regularity is not absolute; it may be rebutted by 
the submission of "clear evidence to the contrary." Jones v. 
West, 12 Vet. App. 98, 102 (1999).  Any such hint by the 
representative, however, is not the type of clear evidence to the 
contrary that would be sufficient to rebut the presumption of 
regularity.  The presumption of regularity in this case is not 
rebutted because the only evidence to the contrary is the 
representative's insinuation.

In an August 2010 statement, the Veteran, like his 
representative, argues that the VA examinations are inadequate 
because he was not physically examined and because he has not had 
a VA upper gastrointestinal series.  The VA examination reports 
contain findings from physical examinations.  The presumption of 
regularity in this case is not rebutted because the only evidence 
to the contrary is the appellant's assertion.  Jones.  Again, the 
claimant underwent a private upper gastrointestinal series; the 
results of which are of record.  The Veteran also underwent an 
upper gastrointestinal series in 2010.  In the absence of a 
medical necessity, which the Board cannot determine in light of 
Colvin v. Derwinski, 1 Vet. App. 171 (1991), the Board will not 
subject the Veteran to yet another invasive procedure with its 
attendant risks and potential side effects.  Therefore, the VA 
examinations are found to be adequate for rating purposes on the 
issue of entitlement to an increased rating for gastroesophageal 
reflux disease.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Pursuant to the April 2004 remand, the RO requested that the 
Veteran authorize the release of treatment records from Dr. 
Matthews.  The appellant did not respond to that request.  The 
duty to assist is not a one-way street.  If he wishes help, the 
claimant cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 
190, 192 (1991).  While VA has a duty to assist the Veteran in 
the development of a claim, that duty is not limitless.  

Pursuant to the February 2008 remand, the RO obtained records 
from Monroeville Medical Associates.  

Hence, there is no error or issue that precludes the Board from 
addressing the merits of this appeal.

Governing law and regulations

In December 2002, the RO granted service connection for 
gastroesophageal reflux disease.  The RO assigned a zero percent 
rating effective July 30, 2002, pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7307 (hypertrophic gastritis).  

Where the particular disability is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

Diagnostic Code 7307 provides a compensable, 10 percent rating, 
if adverse symptomatology equates to chronic hypertrophic 
gastritis (identified by gastroscope) with small nodular lesions 
and symptoms.  38 C.F.R. § 4.114, Diagnostic Code 7307.

Diagnostic Code 7346 provides a compensable, 10 percent rating, 
if adverse symptomatology equates to a hiatal hernia with two or 
more of the symptoms for the 30 percent evaluation of less 
severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.  A 30 percent 
rating is warranted if adverse symptomatology equates to a hiatal 
hernia with persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by substernal 
or arm or shoulder pain, productive of considerable impairment of 
health.  Id.

There are diseases of the digestive system, particularly within 
the abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main by 
varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, the relevant disability ratings for which 
are listed in the following paragraph, do not lend themselves to 
distinct and separate disability evaluations without violating 
the fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14.  38 C.F.R. § 4.113.

Thus, ratings under Diagnostic Codes 7301 to 7329, inclusive, 
7331, 7342, and 7345 to 7348, inclusive, will not be combined 
with each other. A single evaluation will be assigned under the 
Diagnostic Code that reflects the predominant disability picture, 
with elevation to the next higher evaluation where the severity 
of the overall disability warrants such elevation.  38 C.F.R. § 
4.114.

Analysis

The Board is presented with a record demonstrating that, in 
addition to gastroesophageal reflux disease with esophagitis, 
treating medical professionals have diagnosed duodenitis.  The 
Board is precluded from differentiating between symptomatology 
attributed to a non-service-connected disability and a service-
connected disability in the absence of medical evidence which 
does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The RO has considered the Veteran's gastroesophageal reflux 
disease under both Diagnostic Code 7307 and Diagnostic Code 7346.  
As for Diagnostic Code 7307, a review of the private treatment 
records from the Monroeville Medical Associates, and October 
2002, December 2004, and May 2010 VA examination reports show 
that since July 30, 2002, the Veteran's gastroesophageal reflux 
disease, even assuming that duodenitis is part of this 
disability, was not manifested by chronic gastritis with small 
nodular lesions and symptoms.  The January 2006 private 
esophagogastroduodenoscopy and May 2010 upper gastrointestinal 
series reveal no nodular lesions.  Instead, these tests showed 
mild duodenitis with duodenal bulb erythema and without any 
ulcerations or craters.  Moreover, in the absence of a duodenal 
ulcer, consideration under 38 C.F.R. § 4.114, Diagnostic Code 
7305 is not warranted.

Turning to Diagnostic Code 7346, a review of the private 
treatment records from the Monroeville Medical Associates, and 
the October 2002, December 2004, and May 2010 VA examination 
reports show that since July 30, 2002, the Veteran's 
gastroesophageal reflux disease, even if the duodenitis is part 
of the service-connected disability, has been manifested by 
persistently recurrent epigastric distress with pyrosis and 
regurgitation accompanied by substernal, arm, or shoulder pain.  
The disorder, however, has never been shown to be productive of a 
considerable impairment of health.  The Veteran reported that he 
has had daily episodes of midepigastric burning and a sour taste 
in his mouth along with chest and shoulder pain.  The appellant 
last complained of dysphagia in June 2000, well before his claim 
was filed in July 2002.  The Board finds the claimant's reporting 
of symptomatology to be credible.  

That symptomatology is not, however, shown to be productive of a 
considerable impairment of health.  The May 2010 VA examiner 
opined that the Veteran's gastroesophageal reflux disease only 
had a mild of impairment on his lifestyle.  The appellant in 
essence argues that the impairment is at least considerable in 
severity.  The Board gives greater weight to the May 2010 VA 
examiner's opinion than to the claimant's opinion because the VA 
examiner provided a competent medical opinion.  The Board 
acknowledges that the appellant is a drug and alcohol substance 
abuse counselor.  Counselors, however, do not have sufficient 
training to render a medical opinion on the severity of 
gastrointestinal disorders.  Therefore, the Veteran's assertion 
is not competent medical evidence and, instead, is a lay opinion.  
See Black v. Brown, 10 Vet. App. 279 (1997) (an opinion may be 
reduced in probative value even where the statement comes from 
someone with medical training, if the medical issue requires 
special medical knowledge).

Moreover, even assuming that duodenitis is part of the service-
connected disability, elevation to the 30 percent evaluation 
under Diagnostic Code 7346 is not warranted because the severity 
of the overall disability does not warrant such elevation.  
Again, the May 2010 VA examiner described the overall impairment 
as being mild in severity.  

In the August 2010 statement, the Veteran asserts that he has 
lost time from his job and that he had to give up his lawn-moving 
business due to his gastroesophageal reflux disease.  Therefore, 
the appellant has raised the matter of a referral for 
extraschedular consideration.  The RO has not considered this 
matter.  Given that the matter was raised by the claimant, the 
Board finds that there is no prejudice to the Veteran by 
considering whether a referral for extraschedular consideration 
is warranted.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The symptoms presented by the claimant's gastroesophageal reflux 
disease are fully contemplated by the rating schedule.  There is 
no evidence his disability picture is exceptional when compared 
to other veterans with the same or similar disability.  There is 
no evidence that this disorder at any time during the appellate 
term necessitated frequent hospitalization, or that this 
disability alone has caused a marked interference with 
employment.  As for impairment in employment, the medical 
evidence does not show that the employment interference due to 
the gastrointestinal disability alone has caused impairment with 
employment over and above that contemplated by the assigned 10 
percent schedular rating.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993) (The rating is recognition that the impairment makes it 
difficult to obtain or keep employment.).  Hence, the Board finds 
no evidence to indicate referral for extraschedular 
consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).





ORDER

A 10 percent evaluation, but not higher, since July 30, 2002, is 
granted for gastroesophageal reflux disease, subject to the laws 
and regulations governing the payment of monetary benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


